Fourth Court of Appeals
                                      San Antonio, Texas
                                               July 18, 2014

                                           No. 04-14-00300-CV

                      IN THE INTEREST OF B.J.M. AND H.J.M., CHILDREN,

                     From the 83rd Judicial District Court, Val Verde County, Texas
                                         Trial Court No. 29724
                            Honorable Sergio J. Gonzalez, Judge Presiding


                                              O R D E R

        Appellant’s brief is currently due July 23, 2014. On July 15, 2014, appellant filed a motion for
extension of time to file the brief. The basis for the motion is the assertion that the reporter’s record,
which was filed in this court by Ms. Patricia Abeyta, is incomplete and/or defective. Appellant provided
Ms. Abeyta with a letter pointing out those portions of the record that are missing. Appellant has
requested that the reporter file a corrected reporter’s record that includes all of the testimony and
exhibits. We have reviewed the reporter’s record and find appellant is correct – the reporter’s record is
incomplete. Accordingly, we ORDER the court reporter, Ms. Patricia Abeyta, to file a complete, proper
reporter’s record with this court on or before August 18, 2014. The reporter is advised that no
extensions of time to file the record will be granted absent written proof of extraordinary circumstances.
As for appellant’s brief, we DENY AS MOOT the motion to extend time to file appellant’s brief.
Because the complete reporter’s record has not been filed, appellant’s brief is not yet due. Appellant’s
brief will be due thirty days after the date the reporter filed the complete reporter’s record in this court.
We strongly urge the reporter to ensure the record is complete and accurate, and we suggest that appellant
review the record when it is filed to ensure it is complete.

       We order the clerk of this court to serve this order on all counsel, the court reporter – Patricia
Abeyta, and the trial court.


                                                          ___________________________________
                                                          Marialyn Barnard, Justice


         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 18th day of July, 2014.



                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court